DAVIS, Judge.
Oliver challenges the circuit court’s order requiring him to pay $10,741.74 in restitution and $130 in investigative costs as conditions of his probation.
Oliver argues, and the State acknowledges, that the State did not meet its burden in demonstrating the amount of loss to be compensated for by restitution. § 775.089(7), Fla. Stat. (1997); Lunsford v. State, 637 So.2d 348 (Fla. 5th DCA 1994). We agree, and reverse and remand for a separate hearing on the restitution amount.
The State argues that these issues were not preserved for appeal because Oliver did not specifically argue before the trial court that the State had not met its burden. However, the record shows that Oliver made sufficient objection to the amount of restitution and the award of investigation costs both at the time he entered the plea and again when the sentence was pronounced.
Reversed and remanded for further proceedings consistent with this opinion.
NORTHCUTT, A.C.J., and CAMPBELL, MONTEREY, (Senior) Judge, concur.